UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1441



CHRISTINE SANDRA MCLENDON,

                                              Plaintiff - Appellant,

          versus


ROBERT E. PAYNE, Chief Judge,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-620-7)


Submitted:   June 15, 2000                 Decided:   June 21, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Christine Sandra McLendon, Appellant Pro Se. John Francis Corcoran,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christine Sandra McLendon appeals from the district court’s

order dismissing her civil action. We have reviewed the record and

the district court’s opinion and find no reversible error.     Ac-

cordingly, we affirm on the reasoning of the district court.   See

McLendon v. Payne, No. CA-99-620-7 (W.D. Va. Mar. 27, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2